t c memo united_states tax_court louis s shuman and sandra shuman petitioners v commissioner of internal revenue respondent docket nos 15847-14l filed date louis s shuman pro_se alex shlivko for respondent memorandum findings_of_fact and opinion gale judge this proceeding involves two cases that have been consolidated for trial briefing and opinion in the first at docket no petitioner sec_1 seek redetermination of respondent’s determination_of_a_deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure with respect to petitioners’ federal_income_tax for in the second at docket no 15847-14l petitioners seek review of a determination by the office of appeals appeals of the internal_revenue_service irs to proceed with a levy to collect dollar_figure in federal_income_tax that petitioners reported as due on their joint federal_income_tax return for after concessions the following issue sec_1petitioner sandra shuman failed to appear for trial whereupon respondent moved to dismiss as to her for failure to properly prosecute on brief respondent treats both petitioners as having issues pending in these cases we therefore treat respondent as having abandoned his motion 2unless otherwise noted all section references are to the internal_revenue_code_of_1986 code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar 3respondent’s account transcript indicates that he assessed dollar_figure in federal_income_tax for petitioners’ taxable_year however petitioners reported dollar_figure in tax due on the return the parties have offered no explanation for the apparent discrepancy we therefore treat the amount by which the higher figure exceeds the lower as respondent’s concession of a reduction in the deficiency by that amount 4petitioners concede that they failed to report gross_receipts of dollar_figure and that they were not entitled to a claimed home mortgage interest_deduction of dollar_figure for respondent concedes the sec_6662 penalty with respect to the underpayments arising from the foregoing respondent further concedes his determination that petitioners failed to report dollar_figure of wage income and consequently the associated sec_6662 penalty remain for decision whether respondent properly disallowed a dollar_figure casualty_loss deduction claimed on the return whether respondent properly disallowed a dollar_figure credit for estimated_tax payments and amounts applied from the return claimed on the return whether petitioners are liable for a sec_6662 accuracy-related_penalty with respect to the underpayment arising from the disallowance of the casualty_loss deduction claimed on the return and whether the determination by appeals to proceed with the proposed levy to collect the income_tax_liability as reported by petitioners was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and together with the exhibits attached thereto are incorporated herein by this reference at the time the petitions were filed in these cases petitioners resided in maryland i return a original return petitioners who were spouses timely filed a joint federal_income_tax return original return reporting taxable_income of dollar_figure and total_tax due of dollar_figure the original return reported withholding_tax payments of dollar_figure and no estimated payments or amounts applied from resulting in total_tax payments of dollar_figure petitioners reported a balance due of dollar_figure consisting of dollar_figure in tax and an estimated_tax penalty of dollar_figure petitioners did not refer to or claim a deduction for a casualty_loss on the original return b amended returns petitioners submitted two amended returns for the taxable_year first and second amended_return respectively first amended_return the first amended_return reported an approximately dollar_figure decrease in taxable_income stating that it reflected a correction for professional consultant fees schedule c adjustment dollar_figure the return also reported reductions of dollar_figure and dollar_figure in income and employment_tax respectively without apparent explanation the return also reported a previously undisclosed estimated_tax payment of dollar_figure explaining the newly claimed payment as follows correction of returns for to correct payments properly applied to resulted in payments reflected on this amended_return these corrections arise from taxpayer s sic stock_option income being taxed without deduction for stock_option basis petitioners added their previously reported withholding of dollar_figure to the newly claimed estimated_tax payments of dollar_figure applied that sum dollar_figure against the reported total_tax due of dollar_figure and claimed the difference of dollar_figure as an overpayment the return elected that the claimed dollar_figure overpayment be applied toward petitioners’ estimated_tax petitioners attached to the first amended_return a 12-page letter asserting that as a result of amended returns completed for the to taxable years they were entitled to the amount claimed as an overpayment in the attached letter petitioners also asserted that they were entitled to a business loss deduction under sec_165 for because that was the year in which the taxpayer became aware for the first time of the substantial losses_incurred because tax professionals that prepared taxpayer’s returns did not reduce stock_option income by stock_option basis the letter included the following which it characterized as a calculation of the claimed loss dollar_figure as set out in atch and atch increased overpayments of state-local taxes approximated at dollar_figure forced sale of taxpayers sic potomac md home with resulting closing costs approximating dollar_figure and loss of equity in home approximating dollar_figure 5petitioners’ letter states that atch and atch are references to two amended returns petitioners filed for the taxable_year dated date and date respectively subsequent purchase of home with closing costs approximating dollar_figure purchase of home approximately the value of the potomac md home with no equity and increased mortgage difference in cost of potomac mortgage payments and chevy chase payments approximating dollar_figure total loss dollar_figure the attached letter stated the following with respect to the claimed loss taxpayer has no coverage for this loss by compensation or otherwise if taxpayer were to make a claim it would be in the nature of professional malpractice and or negligence taxpayer has abandoned any such claims because in addition to the time and expense of suing taxpayer would be required to sue several attorney and accountant firms including persons with very close relationships to immediate_family members the destructive effect of such actions would only further damage if not irreparably damage already damaged family relationships the sale of the potomac maryland residence for which petitioners claimed a loss for occurred in second amended_return the second amended_return reported a decrease in taxable_income from dollar_figure to dollar_figure with the following explanation line adjustments a professional consult fees employment dollar_figure b sec_165 business casualty_loss arising from prior returns not deducting cost_basis of stock_options from income derived from stock_options loss amount dollar_figure dollar_figure dollar_figure lost equity from sale of potomac md home dollar_figure apportioned closing costs from sale of potomac md home dollar_figure big_number apportioned closing costs-purchase-chevy chase md home the return reported that the dollar_figure of tax reported as due on the original return was reduced by dollar_figure but instead of reporting the remaining difference of dollar_figure as the correct amount of total_tax due petitioners reported dollar_figure as the correct amount the return also reported a new and previously undisclosed estimated_tax payment of dollar_figure without explanation and added it to the dollar_figure of withholding reported on the original return for a total of dollar_figure which was claimed as an overpayment the return elected that the claimed dollar_figure overpayment be applied to petitioners’ estimated_tax denial of refund the parties have stipulated that to the extent petitioners submitted claims for refunds or overpayments for respondent denied them as of date petitioners’ federal_income_tax account transcript for showed a balance due including accrued interest and penalties of dollar_figure ii return petitioners prepared and filed the form_1040 u s individual_income_tax_return reporting total_tax due of dollar_figure on line estimated_tax payments and amount applied from return petitioners reported tax_payments of dollar_figure that is the amount of the overpayment claimed on the second amended_return petitioners claimed the difference between these two figures dollar_figure as a refund for petitioner louis s shuman dr shuman a dentist had no federal_income_tax withheld from his wages and petitioners made no federal_income_tax payments of any kind petitioners’ federal_income_tax transcript for reflects no credits from prior years petitioners filed a schedule c with the return covering dr shuman’s business identified on the schedule c as orthodontist lecturer researcher petitioners reported gross_income on the schedule c of dollar_figure under other expenses petitioners claimed a dollar_figure deduction for irc 165-business casualty_loss carryover from petitioners filed a schedule a itemized_deductions with the return but did not report a casualty_loss on line casualty or theft_loss es or attach form_4684 casualties and thefts as schedule a instructs aside from the aforementioned deduction claimed on schedule c the return provided no information concerning the purported casualty_loss 6during dr shuman was an employee earning wages of dollar_figure as discussed above dr shuman also filed a schedule c profit or loss from business with the return reporting dollar_figure in gross_income from a schedule c business petitioner sandra shuman did not report any wages but did file a schedule c with the return reporting a dollar_figure net profit from a business identified on the schedule c as design iii notice_of_deficiency on date respondent issued a notice_of_deficiency determining a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure with respect to petitioners’ federal_income_tax the notice disallowed the dollar_figure casualty_loss deduction claimed on the return the notice also stated that based on the exam there is no evidence to support the prior year over- assessment in the amount of dollar_figure as a result there are no payments applied to the total_tax owed for tax_year petitioners timely petitioned for a redetermination of the deficiency iv collection of self-reported tax for on date after issuing to petitioners a notice_and_demand for payment of the tax reported as due on the return respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing in response petitioners filed form request for a collection_due_process or equivalent_hearing petitioners’ case was assigned to a settlement officer to conduct the collection_due_process cdp hearing the settlement officer held a conference with petitioners’ representative during the conference petitioners’ representative raised no collection alternatives or arguments premised on procedural irregularities petitioners’ representative raised only the following arguments petitioners had overpayments of tax for the taxable years through the irs improperly denied petitioners’ overpayment claims the settlement officer should redetermine the substance and merits of the overpayment claims the determination should be favorable to petitioners and the determination should result in the allowance of the overpayments and the issuance of a refund to petitioners to be used to pay the tax_liability with the balance refunded to petitioners thus the sole issue raised during the conference was that petitioners’ tax_liability had been satisfied and petitioners were due a refund after reviewing petitioners’ transcripts the settlement officer explained to petitioners’ representative that petitioners’ refund claims for the prior years including had been disallowed and that there were no overpayment credits available to offset the tax_liability the settlement officer verified that all applicable laws and administrative procedures had been followed with respect to the unpaid tax and the proposed levy he also verified that petitioners had no available credits from prior taxable years and that they did not otherwise make any payments toward their tax_liability for v notice_of_determination on date appeals issued a notice_of_determination sustaining the proposed levy action to collect the self-assessed tax_liability the notice stated that petitioners had offered no collection alternatives and that the refunds petitioners claimed in amended returns for prior years--which petitioners had argued satisfied the tax liability--had been denied finally the notice stated that because petitioners had not offered an acceptable alternative to satisfy the tax_liability the proposed collection action was no more intrusive than necessary and therefore balanced petitioners’ concerns with the irs’ interest in the efficient collection_of_taxes petitioners timely petitioned for review of the determination i deficiency determination opinion petitioners have petitioned for a redetermination of the deficiency and sec_6662 accuracy-related_penalty respondent determined for after concessions the deficiency remaining at issue arises in part from respondent’s disallowance of a dollar_figure casualty_loss deduction the notice_of_deficiency also noted that there was no evidence to support petitioners’ claim on the return of a credit elect overpayment --ie an overpayment_of_tax from that petitioners elected to apply towards their federal income tax--of dollar_figure a casualty_loss in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 moreover deductions are to be narrowly construed and taxpayers bear the burden of proving that the claimed deduction falls within the ambit of the cited statutory provision deputy v 7a taxpayer may elect to apply all or part of the overpayment shown on his return to his estimated income_tax for the succeeding taxable_year see sec_6402 138_tc_348 sec_301 a proced admin regs the subject of such an election is known as a ‘credit elect overpayment’ or simply a ‘credit elect ’ 483_f3d_1345 fed cir the taxpayer’s election however is not binding on the irs see weber v commissioner t c pincite- sec_301_6402-3 proced admin regs 8petitioners contend for the first time in a posttrial submission that they are entitled to a shift in the burden_of_proof to respondent under sec_7491 however a taxpayer’s entitlement to such a shift requires that he have substantiated all items sec_7491 petitioners have not done so du pont 308_us_488 292_us_435 sec_165 generally allows a deduction for any loss sustained during the taxable_year if it is not_compensated_for_by_insurance_or_otherwise in the case of an individual however the general_rule is restricted to losses_incurred in a trade_or_business losses_incurred in a transaction entered into for profit though not connected to a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit where the losses arise from fire storm shipwreck or other_casualty or from theft sec_165 on schedule c of the return in connection with dr shuman’s dental practice petitioners claimed a dollar_figure deduction for irc 165-business casualty_loss carryover from petitioners filed a schedule a with the return but did not report a casualty_loss thereon or attach form_4684 as directed by schedule a in fact the return did not provide any information concerning the purported casualty_loss beyond the skeletal description on dr shuman’s schedule c which characterized it as a casualty_loss carryover from the return did not claim a casualty_loss deduction or even reference a casualty_loss for that matter as noted supra pp petitioners submitted two amended returns for the inception of the claim that later manifested itself as a casualty_loss deduction on the return appears to have been on the first amended_return where petitioners claimed a business loss deduction under sec_165 for substantial losses_incurred because tax professionals that prepared taxpayer’s returns did not reduce stock_option income by stock_option basis the first amended_return set forth a calculation of the business loss consisting of approximations of various costs associated with the sale of petitioners’ personal_residence the second amended_return provided a similar explanation for the purported loss sec_165 business casualty_loss arising from prior returns not deducting cost_basis of stock_options from income derived from stock_options loss amount dollar_figure dollar_figure dollar_figure lost equity from sale of potomac md home dollar_figure apportioned closing costs from sale of potomac md home dollar_figure big_number apportioned closing costs-purchase- chevy chase md home respondent argues that petitioners have not established legitimate grounds for claiming a deduction for the purported casualty_loss or supported it with adequate substantiation petitioners now concede on brief that the casualty_loss is not related to dr shuman’s business but contend that it is nevertheless deductible 9respondent acting within his discretion see 464_us_386 did not accept either of the two amended returns for or grant the refunds claimed therein on three different grounds alternatively arguing that it represents the loss in equity from the sale of petitioners’ residence to pay taxes that were not legitimately owed the abandonment of a negligence claim against return preparers who inaccurately reported the value of stock_options granted to dr shuman resulting in overpayments of taxes or a form of compensation_for refund claims for those overpayments barred by the statute of limitationsdollar_figure as noted above petitioners have now conceded that the claimed loss was not incurred_in_a_trade_or_business and the factual grounds they have cited for the loss lack the requisite connection to a transaction entered into for profit consequently if petitioners’ claim is to be sustained it must be as a loss of property aris ing from fire storm shipwreck or other_casualty or from theft the term other_casualty in sec_165 is not expressly defined in either the statute or the regulations this court construes the term by applying the rule_of ejusdem generis 76_tc_593 aff’d 680_f2d_91 11th cir 25_tc_1022 under this rule general words that follow the enumeration of specific classes are construed as applying to things of the same general class as those enumerated thus in order for the loss to be deductible the taxpayer must prove that the 10we note that the amount claimed as a casualty_loss ie dollar_figure matches the amount reported as an overpayment on the second amended_return destructive event or happening was similar to a fire storm or shipwreck accordingly other_casualty denotes an undesigned sudden and unexpected event 3_tc_1 quoting webster’s new international dictionary or a sudden cataclysmic and devastating loss 73_tc_130 conversely the term excludes the progressive deterioration of property through a steadily operating cause 120_f2d_253 2d cir aff’g 42_bta_206 petitioners’ first argument--that the claimed casualty_loss deduction arises from the equity petitioners lost on the sale of their personal residence--has no merit the law is well established that a deduction is not allowable under sec_165 for a loss suffered on the sale of a personal_residence see 35_tc_221 aff’d 298_f2d_583 2d cir 34_tc_528 17_tc_865 16_tc_1378 sec_1_165-9 income_tax regsdollar_figure petitioners’ second and third arguments--that the casualty_loss deduction arises from the abandonment of a negligence claim against their former return 11we note in addition that the evidence in the record establishes that the residence that purportedly gave rise to the casualty_loss deduction petitioners claimed was sold in yet petitioners did not actually claim the deduction until a deduction for a casualty_loss must be claimed for the taxable_year in which the loss is sustained see sec_1_165-1 sec_1_165-7 income_tax regs see also 46_tc_477 preparers or is compensation_for refunds barred by the statute of limitations-- are also without merit courts have repeatedly ruled that physical damage or destruction of property is an inherent prerequisite in showing a casualty_loss 28_tc_717 aff’d 252_f2d_425 4th cir see also 477_f2d_452 9th cir aff’g tcmemo_1970_352 pulvers v commissioner 48_tc_245 aff’d 407_f2d_838 9th cir torre v commissioner tcmemo_2001_218 aff’d 52_fedappx_965 9th cir chamales v commissioner tcmemo_2000_33 neither petitioners’ second argument nor their third involves a loss of property arising from the physical damage or destruction thereof moreover to the extent petitioners’ claim arises from speculative economic losses such a claim is beyond the scope of sec_165 the term ‘losses of property’ in sec_165 does not include a taxpayer’s monetary payment to a third party or a decrease in the taxpayer’s net_worth pang v commissioner tcmemo_2011_55 slip op pincite see also furer v commissioner 33_f3d_58 9th cir holding that the taxpayers’ losses were the result of fluctuation in the market and not the result of any physical injury to the taxpayers’ property and were therefore not casualty losses aff’g tcmemo_1993_165 730_f2d_375 5th cir holding that ‘property’ as used in sec_165 includes money only if the actual currency or coinage is physically damaged or destroyed by the enumerated or implied casualties we therefore sustain respondent’s disallowance of the casualty_loss deduction petitioners claimed on the return b credit elect overpayments on line estimated_tax payments and amount applied from return of the return petitioners reported a credit elect overpayment of dollar_figure that is the amount claimed as an overpayment on the second amended_return petitioners claim that this represents the amount by which they overpaid their federal_income_tax for the taxable years through in the notice_of_deficiency respondent noted that there was no evidence to support petitioners’ claimed credit elect overpayment petitioners--citing sec_6214 and sec_6512 b --argue that we have deficiency jurisdiction to determine the alleged prior-year overpayments and apply them for respondent argues that petitioners incorrectly describe and apply the relevant law we agree with respondent the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent expressly authorized by congress sec_7442 see also 114_tc_519 112_tc_1 85_tc_527 our jurisdiction to redetermine the amount of a deficiency is premised on the issuance of a valid notice_of_deficiency followed by a timely filing of a petition sec_6212 sec_6213 and sec_6214 see also gaf corp subs v commissioner t c pincite once validly exercised our jurisdiction extends to the entire subject matter of the correct_tax for the taxable_year naftel v commissioner t c pincite including the taxpayer’s claim of an overpayment_of_tax see sec_6512 in determining the correct_tax for the taxable_year sec_6214 allows us to consider such facts with relation to the taxes for other years as may be necessary but expressly deprives us of jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid we have previously construed sec_6214 as granting us the authority for computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue 61_tc_436 aff’d 510_f2d_970 3d cir the relief petitioners request would require us to determine whether their federal_income_tax was overpaid or underpaid for eight years that are not at issue in this proceeding that is respondent has not determined any deficiency for any of those years such that this court would have had jurisdiction if petitioners had timely petitioned for a redetermination with respect to those years this we cannot do it is well settled that our jurisdiction to determine an overpayment in a deficiency case extends only to the year before the court see sec_6214 sec_6512 320_us_418 100_tc_374 kaplan v commissioner tcmemo_2016_149 kupersmit v commissioner tcmemo_2014_129 solberg v commissioner tcmemo_2011_221 porter v commissioner tcmemo_2010_154 stewart v commissioner tcmemo_1998_319 the only year covered by the notice_of_deficiency i sec_2011 we therefore lack deficiency jurisdiction to determine whether petitioners overpaid their tax for or any other prior year c accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws or to exercise reasonable care in the preparation of a tax return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of the code regulations or certain irs administrative guidance sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the notice_of_deficiency respondent determined that petitioners are liable for a sec_6662 negligence_penalty and a sec_6662 substantial_understatement_penalty with respect to the underpayment arising from the disallowance of the casualty_loss deduction claimed on the returndollar_figure 12the understatement is reduced to the extent that the taxpayer has substantial_authority for the tax treatment of the item or has adequately disclosed his position and has reasonable basis for such position sec_6662 13the notice_of_deficiency also determined that petitioners are liable for a sec_6662 accuracy-related_penalty attributable to a s ubstantial valuation misstatement overstatement see sec_6662 and a t ransaction lacking economic_substance see sec_6662 respondent did not argue for these grounds on brief and he has therefore abandoned them see 121_tc_308 we initially must determine whether respondent has satisfied the written supervisory approval requirement of sec_6751dollar_figure these cases were tried and the record was closed before the issuance of our opinion in graev v commissioner graev iii t c __ date supplementing and overruling in part 147_tc_460 graev iii sets forth the history of our interpretation of sec_6751 suffice it to say that after having earlier taken a contrary position in graev iii we held that the commissioner’s burden of production under sec_7491 c includes establishing compliance with the written supervisory approval requirement of sec_6751 in view of the court’s opinion in graev iii we ordered respondent to file a response addressing the effect of sec_6751 on these cases and directing the court to any evidence of sec_6751 supervisory approval in the record respondent was unable to point to any evidence in the record that satisfies his sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate 15under sec_7491 the commissioner bears the burden of production with respect to accuracy-related_penalties and must come forward with sufficient evidence indicating that it is appropriate to impose them see 116_tc_438 burden of production to establish compliance with sec_6751 for either the sec_6662 negligence_penalty or the sec_6662 substantial_understatement_penalty respondent now concedes the negligence_penalty but seeks to reopen the record for the purpose of allowing him to submit evidence to establish that he satisfied the requirements of sec_6751 with respect to the substantial_understatement_penalty whether to reopen the record for the submission of additional evidence is a matter addressed to the sound discretion of the court see 401_us_321 313_f2d_221 4th cir aff’g in part modifying in part and remanding tcmemo_1961_212 dynamo holdings ltd p’ship v commissioner t c __ __ slip op pincite date 114_tc_276 we may grant a motion to reopen the record only if the evidence relied on is not merely cumulative or impeaching material to the issues involved and likely to change some aspect of the outcome of the case see butler v commissioner t c pincite fiedziuszko v commissioner tcmemo_2018_75 at azam v commissioner tcmemo_2018_72 at sarvak v commissioner tcmemo_2018_68 at in the event these threshold conditions are satisfied we examine the diligence or lack thereof of the moving party in submitting the evidence the possibility of prejudice to the nonmoving party if the record were reopened and where the interests of justice lie see 589_f3d_708 4th cir the evidence respondent proffers consists of the declaration of revenue_agent ra susan e michel declaration and a civil penalty approval form penalty approval form respondent argues that the proffered evidence establishes that ra michel initially determined the applicability of the substantial_understatement_penalty and prepared the penalty approval form and that her immediate supervisor group manager gm alice polser thereafter approved in writing the assertion of the penalty by executing the form respondent argues that the proffered evidence is admissible pursuant to rule sec_803 and sec_902 of the federal rules of evidence which together provide for the self-authentication of records kept in the course of a regularly conducted activity of an organizationdollar_figure 16the declaration states that in the normal course of her duties ra michel initially determined that petitioners underreported and underpaid their tax_liability for and that the assertion of the sec_6662 penalty for a substantial_understatement_of_income_tax was therefore appropriate and prepared in accordance with sec_6751 and consistent with her regular practice the penalty approval form and requested the approval of her immediate supervisor gm polser which gm polser subsequently granted by executing the penalty approval form ra michel declares that the penalty approval form was prepared at the time of the occurrence of the matters set forth therein she declares that she has personal continued petitioners object to the admission of the proffered evidence arguing that the penalty approval form is facially defective the penalty approval form provides a line labeled group manager signature and directly adjacent thereto a line labeled date the penalty approval form includes the apparent signature of gm polser on the line provided but the line provided for the date is blank petitioners argue that t his missing date which should properly have accompanied gm polser’s signature thereby attesting to the actual date of her signature is a material omission rendering the form defective on its face as to the threshold issue of admissibility we agree with respondent the penalty approval form is a record kept in the ordinary course of a business activity and the declaration lays an adequate foundation for its admissiondollar_figure see fed r continued knowledge of the irs recordkeeping system and that the penalty approval form was taken from the irs administrative file for petitioners she further declares that the penalty approval form was kept in the course of regularly conducted irs activity and that it is regular irs practice to keep such records 17as discussed infra pp we agree with petitioners’ arguments as to the merits of the proffered evidence however those arguments go to the evidence’s weight not its admissibility see 750_f2d_1141 2d cir finding no error where incomplete insurance_company files were admitted as business records because the incompleteness of the files went to the weight rather than to the admissibility of the evidence 560_f2d_1195 ndollar_figure 5th cir explaining that questions concerning the inaccuracy and incompleteness of evidence admitted under the business records exception were an assault on its continued evid fiedziuszko v commissioner at sarvak v commissioner at see also 767_f3d_151 2d cir 723_f3d_562 5th cir 119_tc_183 moreover the evidence respondent proffers is neither cumulative nor impeaching the record is currently devoid of evidence as to whether respondent obtained the requisite supervisory approval of the initial penalty determination in the absence of such evidence respondent cannot meet his burden of production concerning the accuracy-related_penalty thus the evidence is also material however we cannot conclude that the proffered evidence if admitted would change the outcome of these cases written supervisory approval of the initial penalty determination must be obtained no later than the date the commissioner issues the notice_of_deficiency or files an answer or amended answer asserting such a penalty see graev iii t c __ date see also 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 endeavor partners fund llc v commissioner tcmemo_2018_96 at when a penalty is asserted in a notice_of_deficiency the commissioner must secure supervisory approval for the penalty before issuing continued weight not on its admissibility that notice to the taxpayer while the penalty approval form bears gm polser’s apparent signature the line provided for the date is blank thus we cannot reliably conclude on the basis of the penalty approval form that respondent satisfied the requirements of sec_6751 before issuing the notice_of_deficiency determining the penalty at issuedollar_figure in her declaration ra michel asserts that gm polser executed the penalty approval form o n or about the date that she requested the signature however the declaration is hearsay that is admissible only for the purpose of authenticating the penalty approval form as a business record see fed r evid c azam v commissioner at first hawaiian bank v bartel cv no dae-lek wl at d haw date holding that a declaration under rule of the federal rules of evidence is not itself a business record and if offered for the truth of matter asserted therein is inadmissible hearsay united_states v bryant no 04-cr-00047-01 wl at w d va date holding 18the penalty approval form includes a header displaying ra michel’s name and directly below that what appears to be a computer-generated date the displayed date is the same date that ra michel claims to have initially determined the penalty at issue we agree with petitioners that the displayed date provides at best evidence of when ra michel made the initial determination and prepared the penalty approval form for gm polser’s signature not the date gm polser actually approved that determination that a business record certification does not serve independently as relevant evidence rather it serves merely to lay a foundation for the admission of business records see also michael h graham handbook of fed evid sec_902 8th ed rule operates as a hearsay exception on the limited question of authenticity respondent has not identified an exception to the hearsay rule that would permit us to admit the declaration for the purpose of establishing the date that written supervisory approval was obtained in these cases moreover despite petitioners’ having raised the issue of the missing date some months ago respondent has not requested further trial proceedings or proposed any other means of bolstering the penalty approval form which is defective on its face under these circumstances we decline to exercise our discretion by ordering sua sponte further trial proceedings see azam v commissioner at even if we were to admit the proffered evidence respondent would not meet his burden of production with respect to the penalty at issue because the proffered evidence would have no impact on the outcome we will deny respondent’s motion to reopen the record see dynamo holdings ltd p’ship v commissioner t c at __ slip op pincite granting such a motion would be a meaningless gesture if it would not affect the outcome and it would be a waste of judicial resources butler v commissioner t c pincite azam v commissioner at we therefore hold that petitioners are not liable for an accuracy- related penalty for an underpayment due to a substantial_understatement_of_income_tax for ii proposed collection action petitioners have also petitioned for review of the determination by appeals to proceed with a levy to collect the dollar_figure in federal_income_tax that petitioners reported as due on their returndollar_figure sec_6330 provides that no levy may be made on any property or right to property of a taxpayer unless the commissioner first notifies the taxpayer of the right to a hearing before appeals sec_6330 and b at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of 19the commissioner is authorized to summarily assess all taxes reported by a taxpayer on a filed return see sec_6201 sec_301_6201-1 proced admin regs see also meyer v commissioner 97_tc_555 courts have held that the commissioner may--as he does here--attempt to collect taxes for a taxable_year in increments consisting of the increment that the taxpayer has reported on a return but not paid and the additional increment that the commissioner believes the taxpayer owes but did not report ie the deficiency see 211_f3d_504 9th cir aff’g tcmemo_1998_297 consequently the bar on assessment and collection of a deficiency that applies to pending tax_court proceedings relates only to the deficiency assessment and collection of the amount of tax that the taxpayer reported on the return may proceed notwithstanding the commissioner’s determination_of_a_deficiency for the taxpayer’s same taxable_year see id collection actions and offers of collection alternatives sec_6330 114_tc_604 114_tc_176 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the liability or otherwise have an earlier opportunity to dispute it sec_6330 see also sego v commissioner t c pincite following the hearing appeals must determine whether the commissioner may proceed with the proposed collection action taking into consideration inter alia the issues raised by the taxpayer sec_6330 we have jurisdiction to review appeals’ determination sec_6330 where the underlying tax_liability is properly at issue we review appeals’ determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite this court will find an abuse_of_discretion has occurred in cdp cases where the determination by appeals is arbitrary capricious or without sound basis in fact or law see 129_tc_107 petitioners argue that the settlement officer erred in failing to apply against their federal_income_tax liability a dollar_figure credit elect overpayment they claimed on the returndollar_figure in cdp cases we review appeals’ determination concerning a taxpayer’s claim of a credit elect overpayment for abuse_of_discretion see 138_tc_348 del-co w v commissioner tcmemo_2015_142 precision prosthetic v commissioner tcmemo_2013_110 we must therefore decide whether the settlement officer’s determination that petitioners were not entitled to a credit elect overpayment of dollar_figure constitutes an abuse_of_discretion in appropriate circumstances we may determine in a cdp case whether a credit available from another taxable_year should be applied to the taxpayer’s liability for the year before the court del-co w v commissioner at but we can do this only when a credit from another taxable_year indisputably exists we do not have jurisdiction under sec_6330 to determine an overpayment of an unrelated liability weber v commissioner t c pincite see also del-co w 20the sole issue raised by petitioners’ representative during the cdp hearing was that petitioners’ tax_liability had been satisfied and petitioners were due a refund see sec_6330 the parties have stipulated that the settlement officer verified that all requirements of applicable law and procedure had been met see sec_6330 in the notice_of_determination the settlement officer noting that petitioners did not present any acceptable collection alternatives concluded that sustaining the proposed levy appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns regarding the intrusiveness of the levy action see sec_6330 v commissioner at burt v commissioner tcmemo_2013_140 at as we explained in weber v commissioner t c pincite an overpayment of a tax_liability that has been determined by the irs or a court but has not been either refunded or applied to another liability may be an available credit that could be taken into account in a cdp hearing to determine whether the tax at issue remains unpaid and whether the irs can proceed with collection but a mere claim of an overpayment is not an available credit but is instead a claim for a credit and such a claim need not be resolved before the irs can proceed with collection of the liability at issue neither the irs nor any court has determined that petitioners have an available credit to claim against their federal_income_tax liability in fact rather than an overpayment claim petitioners’ original return reported a balance due of dollar_figure and as of date petitioners’ federal_income_tax account transcript for showed a balance due including accrued interest and penalties of dollar_figure thus the original return provides no support for petitioners’ credit elect overpayment claim petitioners did make credit elect overpayment claims on the two amended returns the first amended_return claimed an overpayment of dollar_figure which petitioners elected to have applied against their tax_liability the second amended_return claimed an overpayment of dollar_figure which petitioners again elected to have applied against their tax_liability however the settlement officer having reviewed petitioners’ account transcripts found that the irs had disallowed both of petitioners’ refund claims moreover there is no evidence in the record that petitioners filed any suit for a refund for or made the settlement officer aware that they had done sodollar_figure this court lacks jurisdiction to make ‘available’ a credit that is currently not available because the irs has disallowed it weber v commissioner t c pincite see also robinson v commissioner tcmemo_2017_207 at morris v commissioner tcmemo_2016_16 at del-co w v commissioner at burt v commissioner at precision prosthetic v commissioner at t he court can consider only nonrefunded or not yet applied ‘available’ credits arising in nondetermination years when determining whether a tax_liability at issue has been reduced or eliminated everett assocs inc v commissioner tcmemo_2012_143 slip op pincite u ntil the credit has fully materialized the taxpayer merely asserts a claim for credit which is beyond the scope of our jurisdiction in a cdp case in sum petitioners have not shown that they have an available credit for that can be taken into account in determining the extent to which the tax_liability for remains unpaid rather petitioners’ contention that they are 21in fact at trial petitioners conceded that they had not filed any suit_for_refund with respect to their taxable_year entitled to the dollar_figure credit elect overpayment claimed on the return constitutes--at most--a claim for credit and such claims need not be resolved before the irs can proceed with collection of the liability at issue weber v commissioner t c pincite see also del-co w v commissioner at burt v commissioner at precision prosthetic v commissioner at everett assocs inc v commissioner slip op pincite the only issue petitioners raised during the cdp hearing involved their claim that they had overpaid their federal_income_tax for prior years the settlement officer verified that petitioners had no available credits from prior taxable years and that they did not otherwise make any payments toward their tax_liability he explained to petitioners that the refunds claimed for prior taxable years had been disallowed and that as a result there were no amounts available to reduce their tax_liability after verifying that all applicable law and procedures were followed he concluded that sustaining the proposed levy appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns regarding the intrusiveness of the levy action thus we hold that the settlement officer did not abuse his discretion by issuing the notice_of_determination sustaining the proposed levy action to reflect the foregoing decision will be entered under rule in docket no and for respondent in docket no 15847-14l
